1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   RODNEY JEROME WOMACK,                           )   Case No.: 1:19-cv-00615-SAB (PC)
                                                     )
12                    Plaintiff,                     )
                                                     )   ORDER TO SHOW CAUSE WHY ACTION
13          v.                                           SHOULD NOT BE DISMISSED FOR FAILURE
                                                     )   TO COMPLY WITH A COURT ORDER
14                                                   )
     W. GIBBONS, et al.,
                                                     )   [ECF No. 4]
15                                                   )
                      Defendants.                    )
16                                                   )
                                                     )
17                                                   )
18          Plaintiff Rodney Jerome Womack is appearing pro se in this civil rights action pursuant to 42
19   U.S.C. § 1983.
20          On May 10, 2019, the Court issued an order directing Plaintiff to submit an application to
21   proceed in forma pauperis or pay the $400.00 filing fee within forty-five days. More than forty-five
22   days have passed and Plaintiff has not complied with or otherwise responded to the Court’s order.
23   Plaintiff was warned that dismissal would occur if he failed to obey the order.
24          A civil action may not proceed absent the submission of either the filing fee or a completed
25   application to proceed in forma pauperis. 28 U.S.C. §§ 1914, 1915. Accordingly, Plaintiff shall show
26   cause in writing why the action should not be dismissed. In re Phenylpropanolamine (PPA) Products
27   Liability Litigation, 460 F.3d 1217, 1226 (9th Cir. 2006); Local Rule 110.
28   ///
                                                         1
1             Accordingly, it is HEREBY ORDERED that

2             1.      Plaintiff must show cause in writing within fourteen (14) days from the date of service

3    of this order why this action should not be dismissed, without prejudice, for failure to comply with a

4    court order; and

5             2.      The failure to comply with this order or to show good cause will result in a

6    recommendation to dismiss the action without prejudice.

7
8
9    IT IS SO ORDERED.

10   Dated:        July 1, 2019
11                                                      UNITED STATES MAGISTRATE JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
